                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-483-FDW-DCK

 RIDGLEY PHILLIPS,                                       )
                                                         )
                 Plaintiff,                              )
                                                         )
    v.                                                   )           ORDER
                                                         )
 EXTRA SPACE MANAGEMENT, INC.,                           )
                                                         )
                 Defendant.                              )
                                                         )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Remove And

Replace Previously Filed Exhibits” (Document No. 7) filed October 31, 2019. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate.        Having carefully considered the motion, the record, and applicable

authority, the undersigned will deny the motion, without prejudice.

         Defendant’s motion does not appear to comply with Local Rules 6.1 or 7.1(b).

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Remove And Replace

Previously Filed Exhibits” (Document No. 7) is DENIED WITHOUT PREJUDICE.


                                          Signed: October 31, 2019
